Luke, J.
Avera Loan & Investment Company sued Walton upon a promissory note, alleged to have been transferred to it before maturity. The defendant admitted the execution of the note, but denied that the plaintiff was a bona-fide holder of the note, for value. The defendant pleaded: that the note was procured by fraudulent representations made by persons alleged to be the agents of the original payee of the note; that the consideration of the note was the purchase of a certain tract of land in Bibb county known as Sulphur Spring Park, which had been subdivided for the purpose of erecting a summer resort for negroes; that it was represented that Sulphur Spring Park contained a mineral spring impregnated with sulphur and magnesia producing a healing effect upon persons using the water; that there had been erected on the premises a hotel, dance pavilion, grand-stand, and other buildings by persons owning said lots; that these representations were untrue; that the original payee was a white man of education and experience, and that the defendant was a negro unfamiliar with business transactions, and that the disparity between the mental capacity of the agents of the original payee and the defendant was great; that the agents of the original payee were introduced to the defendant by persons of good standing and in such a way as to lull any suspicion that the defendant might have had in dealing with strangers; and that the defendant was ignorant of the value of the property, and neither had nor would have an opportunity for examining the land, as he lived more than *57one hundred miles away from it; that the land had no such value as he agreed to pay for it. The plaintiff demurred to the defendant’s plea and answer, upon the ground that it set forth no legal defense, either as against the original payee or the transferee. The court sustained the demurrer, and it is to this judgment that error is assigned.
It was not. error to sustain the demurrer and strike the answer. In law, the defendant bought the land with his eyes wide open, with the opportunity to examine it and know it before buying it and executing and delivering in writing his solemn obligation and promise to pay for it. The courts cannot interfere with contracts simply upon the ground that one of the parties may not have looked well to his interests before entering into a binding agreement. The fact that one party is a negro and the other is a white man affords no reason by which the contract may be vitiated. It makes no difference whether the land purchased be one mile or one hundred miles awaji, it was the privilege of the payor of this note to refuse to buy the property and execute his note therefor until he had examined it, if he wished to examine it.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.